                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )                 4:14CR3049
                                         )
             v.                          )
                                         )              MEMORANDUM
FERNANDO MARTINEZ,                       )               AND ORDER
                                         )
                    Defendant.           )
                                         )


      The defendant has submitted a letter that has been filed and construed as a
motion for relief under the First Step Act. The defendant is not entitled to relief for
several reasons. Among those reasons are these: (1) the defendant was convicted of
a crime involving methamphetamine and the First Step Act does not apply; (2) he
entered into a Rule 11(c)(1)(C) plea agreement that set his prison sentence at 180
months by agreement of the government and the defendant. Therefore,

      IT IS ORDERED that:

      (1) The letter (filing no. 96), construed as a motion for relief under the First
Step Act, is denied.

      (2) The Clerk shall mail a copy of this Memorandum and Order to the
defendant at his last known address.

      DATED this 20th day of August, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
